DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 12 and 19 are objected to because of the following informalities:  
Claim 2 recites the limitation “the production value predictions” in line 6. The limitation lacks antecedent basis.
Claim 12 recites the limitation “the production value predictions” in line 5. The limitation lacks antecedent basis.
Claim 19 recites the limitation “the pump” in line 1. The limitation lacks antecedent basis.
 Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3-11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does disclose nor suggest all the claimed subject matter including the method of predicting hydrocarbon production from an artificial lift well, comprising: obtaining test data from the artificial lift well using a well test; generating a decline curve model for one or more fluids in the artificial lift well, generating a measurement model that correlates the measurement values to the decline curve; using a Kalman filter, predicting production outputs of at least one of oil, gas, and water for the well, and generating an uncertainty range for the predicted production outputs; wherein the Kalman filter uses the decline curves to predict the production outputs, and uses the measurement models to correct and/or update the predicted production outputs; and modifying hydrocarbon production activities using the corrected and/or updated predicted production outputs.

Conclusion
This application is in condition for allowance except for the following formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Robert Fuller, can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11 August 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676